Citation Nr: 9931116
Decision Date: 08/26/99	Archive Date: 11/08/99

DOCKET NO. 95-08 509               DATE AUG 26, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a respiratory disorder (to
include consideration as being due to an undiagnosed illness).

5. Entitlement to service connection for headaches (to include
consideration as being due to an undiagnosed illness).

6. Entitlement to service connection for a disorder manifested by
blackouts, stuttering and syncope (to include consideration as
being due to an undiagnosed illness).

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD 

Michael Martin, Counsel 

INTRODUCTION

The veteran had active service from April 1984 to September 1991,
including service in the Southwest Asia theatre of operations from
October 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a decision of March 1994 by the Department of Veterans
Affairs (VA) St. Louis, Missouri, Regional Office (RO). The Board
remanded the case to the RO in March 1997. The case is now ready
for appellate review.

The Board notes that in a previous decision of January 1993, the RO
denied entitlement to service connections for a respiratory
disorder, headaches, and blackouts. That decision, however, was
made prior to the existence of regulations such as 3 8 C.F.R. 3.3
17 which allow presumptive service connection for certain
disabilities which arise following service in the Southwest Asia
theater of operations during the Persian Gulf War. Accordingly, the
current claims for these disabilities which are being made pursuant
to the new regulation are new and distinct claims which are not
precluded by the previous decision.

2 -

FINDINGS OF FACT

1. The veteran has presented his own account of stressors during
service, and competent evidence of a diagnosis of post-traumatic
stress disorder which is related to those claimed stressors.

2. The veteran has not presented competent medical evidence that he
currently has a seizure disorder.

3. The veteran has not presented any competent evidence that his
tinnitus is related to service.

4. The veteran's respiratory disorder has been attributed to a
known clinical diagnosis (chronic obstructive pulmonary disease
associated with smoking), and the veteran has not presented any
competent evidence linking that disorder to service.

5. The veteran's headaches have been attributed to a known clinical
diagnosis (migraine headaches), and the veteran has not presented
any competent evidence linking that disorder to service.

6. The veteran has not presented competent medical evidence or
independent nonmedical verification that he has objective signs or
symptoms of blackouts, stuttering and syncope due to an undiagnosed
illness.

CONCLUSIONS OF LAW

1. The claim for service connection for post-traumatic stress
disorder is well grounded. 38 U.S.C.A. 5107 (West 1991).

2. The claim for service connection for a seizure disorder is not
well grounded. 38 U.S.C.A. 5107 (West 1991).

3 -

3. The claim for service connection for tinnitus is not well
grounded. 38 U.S.C.A. 5107 (West 1991).

4. The claim for service connection for a respiratory disorder (to
include consideration as being due to an undiagnosed illness) is
not well grounded. 38 U.S.C.A. 5107 (West 1991).

5. The claim for service connection for headaches (to include
consideration as being due to an undiagnosed illness) is not well
grounded. 38 U.S.C.A. 5107 (West 1991).

6. The claim for service connection for a disorder manifested by
blackouts, stuttering and syncope (to include consideration as
being due to an undiagnosed illness) is not well grounded. 38
U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to disease or
injury incurred in or aggravated by service. See 38 U.S.C.A. 1110,
1131 (West 1991). If a chronic disorder such as arthritis,
cardiovascular disease, or an organic neurological disease is
manifest to a compensable degree within one year after separation
from service, the disorder may be presumed to have been incurred in
service. See 38 U.S.C.A. 1101, 1112, 1113, 1137 (West 1991); 38
C.F.R. 3.307, 3.309 (1998).

The criteria for the adjudication of service connection for claims
for PTSD have changed. Under the criteria in effect prior to March
7, 1997, the regulations in effect pertaining to PTSD were:

Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence establishing a
clear diagnosis of the condition, credible supporting evidence that
the claimed inservice stressor

- 4 -

actually occurred, and a link, established by medical evidence,
between current symptomatology and the claimed inservice stressor.
If the claimed stressor is related to combat, service department
evidence that the veteran engaged in combat or that the veteran was
awarded the Purple Heart, Combat Infantryman Badge, or similar
combat citation will be accepted, in the absence of evidence to the
contrary, as conclusive evidence of the claimed inservice stressor.
Additionally, if the claimed stressor is related to the claimant
having been a prisoner-of-war, prisoner-of-war experience which
satisfies the requirements of 3.1(y) of this part will be accepted,
in the absence of evidence to the contrary, as conclusive evidence
of the claimed inservice stressor.

38 C.F.R. 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning PTSD were published in
the Federal Register which reflected the decision in Cohen v.
Brown, 10 Vet. App. 128 (1997). The regulations were made effective
from the date of the Cohen decision. Those regulations provide as
follows:

Post-traumatic stress disorder. Service connection for post-
traumatic stress disorder requires medical evidence diagnosing the
condition in accordance with Sec. 4.124(a) of this chapter; a link,
established by medical evidence, between current symptoms and an
in-service stressor; and credible supporting evidence that the
claimed in-service stressor occurred. If the evidence establishes
the veteran engaged in combat with the enemy and the claimed
stressor is related to this combat, in the absence of clear and
convincing evidence to the

- 5 -

contrary, and provided that the claimed stressor is consistent with
the circumstances, conditions, or hardships of the veteran's
service, the veteran's lay testimony alone may establish the
occurrence of the claimed in-service stressor. If the evidence
establishes that the veteran was a prisoner-of-war under the
provisions of Sec. 3.1(y) of this part and the claimed stressor is
related to that prisoner-of-war experience, in the absence of clear
and convincing evidence to the contrary, and provided that the
claimed stressor is consistent with the circumstances, conditions,
or hardships of the veteran's service, the veteran's lay testimony
alone may establish the occurrence of the claimed in-service
stressor.

38 C.F.R. 3.304(f) (as in effect from March 7, 1997).

Service-connected compensation may also be paid to a Persian Gulf
Veteran who exhibits objective indications of chronic disability
resulting from an illness or combination of illnesses manifested by
one or more of the signs or symptoms listed below. (Emphasis
added.) The symptoms must be manifest to a degree of 10 percent or
more not later than December 31, 2001. By history, physical
examination and laboratory tests, the disability cannot be
attributed to any known clinical diagnosis.

Objective indications of chronic disability include both "signs" in
the medical sense of objective evidence perceptible to an examining
physician, and other, non-medical indicators that are capable of
independent verification. Disabilities that have existed for 6
months or more and disabilities that exhibit intermittent episodes
of improvement and worsening over a 6-month period will be
considered chronic. The signs and symptoms which may be
manifestations of an undiagnosed illnesses include, but are not
limited to: (1) fatigue, (2) signs or symptoms involving the skin,
(3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic
signs or symptoms, (7)

- 6 -

neuropsychological signs or symptoms, (8) signs or symptoms
involving the respiratory system (upper or lower), (9) sleep
disturbance, (10) gastrointestinal signs or symptoms, (I 1)
cardiovascular signs or symptoms, (12) abnormal weight loss, or
(13) menstrual disorders. See 38 C.F.R. 3.317 (1998).

In reviewing any claim for VA benefits, the initial question is
whether the claim is well grounded. The veteran has "the burden of
submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well-grounded." See 3 8 U.
S.C.A. 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995). A
well- grounded claim is "a plausible claim, one which is
meritorious on its own or capable of substantiation. Such a claim
need not be conclusive but only possible to satisfy the initial
burden of [5107]." See Murphy v.Derwinski, 1 Vet. App. 78, 81
(1991). If not, the claim must be denied and there is no further
duty to assist the veteran with the development of evidence
pertaining to that claim. See Epps v. Gober, 126 F.3d 1464,1468
(1997); 38 U.S.C.A. 5107(a) (West 1991).

I. Entitlement To Service Connection For Post-Traumatic Stress
Disorder.

A claim for service connection for post-traumatic stress disorder
is well grounded if a claimant has submitted medical evidence of a
current disability; lay evidence (presumed to be credible for these
purposes) of an in-service stressor, which in a PTSD case is the
equivalent of in-service incurrence or aggravation; and medical
evidence of a nexus between service and the current PTSD
disability. See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

The Board finds that the veteran's claim is well grounded within
the meaning of 38 U.S.C.A. 5107(a) (West 1991). That is, he is
found to have presented a claim which is plausible, in that the
veteran has recounted a history of exposure to stressors in service
and has been diagnosed as having PTSD based on those stressors. See
Cohen v. Brown, 10 Vet. App. at 137; Murphy v. Derwinski, 1 Vet.
App. 78, 81 (1990). In this regard, the Board notes that the report
of a psychological evaluation conducted at the Forrest Family
Clinic in January 1997

7 -

shows that the veteran reported that he witnessed an incident in
which elements of the 24th infantry stopped a bus loaded with
civilians and killed 325 of them. He also reported that he had
personally been credited with 37 "confirmed kills." Following
examination, the diagnoses included post-traumatic stress disorder,
chronic, severe, combat etiology. Similarly, the report of a post-
traumatic stress disorder examination conducted by the VA in April
1998 shows that the veteran recounted witnessing the deaths of
wounded soldiers. The provisional diagnosis was post-traumatic
stress disorder.

Thus, the veteran has presented his own account of stressors during
service, and competent evidence of a diagnosis of post-traumatic
stress disorder which is related to those claimed stressors.
Accordingly, the Board concludes that the claim for service
connection for post-traumatic stress disorder is well grounded.

II. Entitlement To Service Connection For A Seizure Disorder.

The veteran has not presented competent medical evidence that he
currently has a seizure disorder. In this regard, the Board notes
that he veteran's service medical records do not contain any
mention of a seizure disorder. The report of medical history given
by the veteran in July 1991 shows that he denied having epilepsy,
fits, or periods of unconsciousness. The report of a medical
examination conducted at that time shows that neurological
evaluation was normal.

Although post-service medical records show that the veteran was
evaluated to determine whether he had a seizure disorder, numerous
examinations and studies failed to confirm the presence of such a
disorder. A private medical treatment record dated in August 1992
shows that the veteran reported having an episode of passing out.
On closer questioning, it was described as almost like an "absence
type of event" where he was sitting there and suddenly came to
discover that people were trying to wake him. On full neurological
examination, however, there were no focal neurologic symptoms. A
seizure disorder was not diagnosed.

- 8 -

A VA medical record dated in October 1992 shows that the veteran
reported having a blackout and an episode where he found he could
not remember he moment. The provisional diagnosis was rule out
seizures. An EEG was requested. The report of an EEG performed in
November 1992, however, shows that the results were normal for the
veteran's age.

The report of a general medical examination conducted by the VA in
November 1992 shows that the veteran reported that he had memory
loss and blackouts. The examiner stated that the diagnosis was
under investigation and that it may be a partial seizure disorder.
The general medical examiner, however, did not render a definite
diagnosis of a seizure disorder.

A neurology consultation record dated in January 1993 shows that
the only diagnoses were vasovagal syncope and muscle contraction
headaches. A VA medical record dated in March 1993 shows that,
following another EEG and a CT scan, both of which were normal, the
only diagnoses were dizziness and history of syncope. A VA record
dated in June 1993 shows that the treating physician stated that
there was no neurological or medical reasons seen for headaches,
lightheartedness or time lapses.

The report of a psychological evaluation conducted at the Forrest
Family Clinic in January 1997 does not include a diagnosis of a
seizure disorder. Similarly, the report of a post-traumatic stress
disorder examination conducted by the VA in April 1998 also does
not contain a diagnosis of a seizure disorder.

In summary, the veteran has not presented any competent evidence
that he has a seizure disorder. A service-connection claim must be
accompanied by evidence which establishes that the claimant
currently has the claimed disability. See Brammer v. Derwinski, 3
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141,
144 (1992). Accordingly, the Board concludes that the claim for
service connection for a seizure disorder is not well grounded.

- 9 -

III. Entitlement To Service Connection For Tinnitus.

The veteran's service medical records do not contain any references
to tinnitus. The report of a general medical examination conducted
by the VA in November 1992 is also negative for references to
tinnitus. The earliest reference to ringing in the ears is
contained in a written statement submitted by the veteran in June
1994 in which he indicated that he had ringing in his ears since
his return from Desert Storm. The fact that the veteran's has
presented his own account of the etiology of his disability,
however, is not sufficient to support the claim. In LeShore v.
Brown, 8 Vet. App. 406, 409 (1995), the United States Court of
Appeals for Veterans Claims (Court) held that:

Evidence which is simply information recorded by a medical
examiner, unenhanced by any additional medical comment by that
examiner, does not constitute ((.competent medical evidence ...
[and] a bare transcription of a lay history is not transformed into
"competent medical evidence" merely because the transcriber happens
to be a medical professional.

The veteran has not presented any competent evidence showing that
his tinnitus is related to service. The report of a psychology
examination conducted at the Forrest Family clinic in January 1997
shows that the veteran's complaints included having ringing in the
ears however, the record does not contain a medical opinion
regarding the etiology of the ringing. Accordingly, the Board
concludes that the claim for service connection for tinnitus is not
well grounded.

IV. Entitlement To Service Connection For A Respiratory Disorder
(To Include Consideration As Being Due To An Undiagnosed Illness).

The Board finds that the veteran has not presented competent
evidence showing that he has a chronic disability resulting from an
illness or combination of illnesses

- 10-

manifested by respiratory problems which cannot be attributable to
a known clinical diagnosis. The report of a general medical
examination conducted by the VA in November 1992 shows that the
veteran gave a history of having a cough since returning from Saudi
Arabia. However, the examiner felt that the cough may be related to
the veteran's smoking. The Board notes that the report shows that
the veteran stated that he smoked from one half to a full pack of
cigarettes per day over the previous year.

Similarly, the report of a general medical examination conducted by
the VA in April 1998 shows that the examiner found that the veteran
had some findings consistent with chronic obstructive pulmonary
disease as well as a restrictive component which were secondary to
the veteran's cigarette use.

Further-more, no competent opinion has been presented linking the
respiratory disorder to service. The veteran's service medical
records do not reflect treatment for any chronic respiratory
problems. The report of a medical history given by the veteran in
July 1991 shows that the veteran denied having shortness of breath,
pain or pressure in the chest, or a chronic cough. The report of a
medical examination conducted in July 1991 shows that clinical
evaluation of the veteran's chest and lungs was normal.

In summary, the veteran's respiratory disorder has been attributed
to a known clinical diagnosis (chronic obstructive pulmonary
disease associated with smoking), and the veteran has not presented
any competent evidence linking that disorder to service.
Accordingly, the Board concludes that the claim for service
connection for a respiratory disorder (to include consideration as
being due to an undiagnosed illness) is not well grounded.

V. Entitlement To Service Connection For Headaches (To Include
Consideration As Being Due To An Undiagnosed Illness).

Although there is post service medical evidence showing that the
veteran experiences headaches, the Board notes that the veteran's
complaints of headaches have been diagnosed as being migraine
headaches. For example, a VA medical record dated in August 1994
shows that the diagnosis was common migraine headache. Therefore,
the headaches may not be considered to be due to an undiagnosed
illness within the meaning of 38 C.F.R. 3.317.

Furthermore, no competent opinion has been presented linking the
headaches to service. The veteran's service medical records do not
contain any references to chronic headaches. Although the veteran
was seen for complaints of headaches in February 1985, these were
attributed to decreased visual acuity. Subsequent records do not
reflect continued problems with headaches. The report of a medical
history given by the veteran in July 1991 shows that he denied
having frequent or severe headaches. The report of a medical
examination conducted at that time shows that clinical evaluation
of the head and neurological evaluation were both normal.

In summary, the veteran's headaches have been attributed to a known
clinical diagnosis (migraine headaches), and the veteran has not
presented any competent evidence linking that disorder to service.
Accordingly, the Board concludes that the claim for service
connection for headaches (to include consideration as being due to
an undiagnosed illness) is not well grounded.

VI. Entitlement To Service Connection For A Disorder Manifested By
Blackouts, Stuttering And Syncope (To Include Consideration As
Being Due To An Undiagnosed Illness).

In reviewing the veteran's claim for service connection for an
undiagnosed illness manifested by blackouts, stuttering and
syncope, the Board notes that the claim

12 -

must be supported not only by subjective complaints, but also by
objective signs or symptoms or other non-medical indicators that
are capable of independent verification. See 38 C.F.R. 3.317
(1998). After considering all of the evidence of record, the Board
finds that the veteran has not presented competent medical evidence
or independent non-medical verification showing that he has
objective signs or symptoms of blackouts, stuttering, and syncope
due to an undiagnosed illness. Although there are post-service
medical records which show that the veteran has made complaints of
having these symptoms, the actual occurrence of the symptoms has
never been objectively witnessed by VA examiners or the veteran's
treating physicians. The Board also notes that the evidence of
record does not include any witness statements from objective third
parties pertaining to the occurrence of the claimed symptoms.
Accordingly, the Board concludes that the claim for service
connection for blackouts, stuttering, and syncope due to an
undiagnosed illness is not well grounded.

VII. Conclusion

A well-grounded claim must be supported by evidence, not merely
allegations. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).
However, based on the foregoing, the Board can only conclude that,
with the exception of his claim for post-traumatic stress disorder,
the veteran has not presented evidence sufficient to justify a
belief by a fair and impartial individual that his claims are well
grounded. Therefore, the VA has no further duty to assist the
veteran in developing the record to support the claims for service
connection. See Epps, 126 F.3d at 1469 ("[T]here is nothing in the
text of 5107 to suggest that [VA] has a duty to assist a claimant
until the claimant meets his or her burden of establishing a 'well
grounded' claim.")

Furthermore, the Board is unaware of any information in this matter
that would put the VA on notice that any additional relevant
evidence may exist which, if obtained, would well ground the
veteran's claims. See generally, McKnight v. Gober, 131 F.3d 1483
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).
The Board also views the above discussion as sufficient to inform
the veteran of the

- 13 -

elements necessary to present well-grounded claims for the benefits
sought, and the reasons why the current claims fail. Id.

ORDER

1. The claim for service connection for post-traumatic stress
disorder is well grounded. To this extent, the appeal is allowed.

2. Service connection for a seizure disorder is denied.

3. Service connection for tinnitus is denied.

4. Service connection for a respiratory disorder (to include
consideration as being due to an undiagnosed illness) is denied.

5. Service connection for headaches (to include consideration as
being due to an undiagnosed illness) is denied.

6. Service connection for a disorder manifested by blackouts,
stuttering and syncope (to include consideration as being due to an
undiagnosed illness) is denied.

REMAND

The VA has a duty to assist the veteran with development of this
well-grounded claim. See 38 U.S.C.A. 5107(b). The Board finds,
however, that this duty has not yet been fully met, and this case,
therefore, is not ready for appellate disposition for the reasons
that follow.

Initially, the Board notes that the evidence which is of record
includes a decision from the Social Security Administration which
makes references to medical records containing diagnoses of post-
traumatic stress disorder. Those records, however,

- 14 -

have not been presented or secured. The Board finds that these
records should be obtained for consideration in support of the
veteran's claim.

The Board also finds that additional development is warranted with
respect to the veteran's claimed stressors. The evidence necessary
to establish the occurrence of a recognizable stressor during
service to support a diagnosis of PTSD will vary depending upon
whether the veteran engaged in "combat with the enemy." Evidence of
combat participation may be garnered through the U.S. Armed
Services Center for Research of Unit Records (USASCRUR), formerly
the U.S. Army & Joint Services Environmental Support Group (ESG).
If the VA determines that the veteran engaged in combat with the
enemy and his alleged stressor is combat- related, then the
veteran's lay testimony or statement is accepted as conclusive
evidence of the stressors occurrence and no further development or
corroborative evidence is required, providing that such testimony
is found to be "satisfactory," i.e., credible, and "consistent with
the circumstances, conditions, or hardships of service." See 38
U.S.C.A. 1154(b) (West 1991); 38 C.F.R. 3.304(f) (1998); 64 Fed.
Reg. 32807, 32808 (June 18, 1999); to be codified at 38 C.F.R.
3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). If,
however, the VA determines either that the veteran did not engage
in combat with the enemy or that the veteran did engage in combat,
but that the alleged stressor is not combat related, the veteran's
lay testimony, by itself, is not sufficient to establish the
occurrence of the alleged stressor. Instead, the record must
contain service records or other evidence which corroborates the
veteran's testimony or statements. See Moreau v. Brown, 9 Vet. App.
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran
v. Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 91,
98 (1993).

The Board notes that although in the prior remand, the Board
predicated the request for additional development on the claim for
service connection for PTSD on a finding by the RO as to whether
the record contained a clear diagnosis of PTSD, as noted above, in
June 1999, revised regulations concerning PTSD were published in
the Federal Register which reflected the decision in Cohen v.
Brown, 10 Vet. App. 128 (1997). The regulations were made effective
from the date of the Cohen

- 15 -

decision. The Court has held that where the law changes after a
claim has been filed or reopened, but before the administrative or
judicial appeal process has been concluded, the version most
favorable to the appellant will apply unless Congress provides
otherwise. Karnas v. Derwinski, 1 Vet. App. 308 (1990). Therefore,
the veteran should be afforded the opportunity to have his claim
reviewed under the most favorable of the foregoing criteria. Based
on the foregoing regulatory change and the Court's jurisprudence,
the Board finds that the RO should ask the veteran for the details
of the claimed stressors and forward the information for
verification. See 64 Fed. Reg. 32807, 32808 (June 18, 1999); to be
codified at 38 C.F.R. 3.304(f) (1999).

Accordingly, to ensure that the VA has met its duty to assist the
appellant in developing the facts pertinent to the claim, the case
is REMANDED to the RO for the following development:

1. The RO should also obtain from the Social Security
Administration the records pertinent to the appellant's claim for
Social Security disability benefits as well as the medical records
relied upon concerning that claim.

2. The RO should attempt to obtain the veteran's complete service
personnel records through official channels.

3. The RO should afford the veteran the opportunity to submit a
comprehensive statement containing as much detail as possible
regarding the stressors to which he alleges he was exposed to in
service, including, to the extent possible, specific details of the
claimed stressful events during service, such as dates, places,
identifying information concerning any other individuals involved
in or with knowledge of the events, including their names, ranks,
units of assignment or any other

- 16 -


identifying detail. The veteran should be advised that this
information is vitally necessary to obtain supportive evidence of
the stressful events and that he must be as specific as possible
because without such details an adequate search for verifying
information can not be conducted. The veteran should also be
advised of alternative evidence methods to support his claim
concerning stressors such as buddy statements, diaries, letters,
etc.

4. The RO should attempt to obtain verification of the veteran's
claimed stressors by submitting a report, consisting of the
stressors asserted by the veteran, as noted above, along with
copies of the veteran's DD Form 214, his record of assignments, and
his complete service administrative records, to the United States
Armed Services Center for Research of Unit Records (USASCRUR). The
RO should also request review of all available records for the
veteran's units while in the Southwest Asia Theater of operations
which are germane to verification of his contended stressors. If
suggested by the USASCRUR, the RO should also request any available
pertinent records from other organizations such as the National
Archives and Records Administration (NARA). Any records obtained
should be associated with the claimsfile. Should no records be
obtained, the reason for that fact should be properly documented in
the claimsfile.

5. After all additional verification searches have been completed,
the RO should prepare, pursuant to the holding in the Cohen case,
as noted above, a report which details the nature of any combat
action, or

- 17 -

inservice stressful event, verified by the Center or other sources.
The RO should also make a determination as to whether or not the
veteran engaged in combat with the enemy in the Persian Gulf War.
If no stressor has been verified, the RO should so state in its
report. Again, this report should be in accordance with the
guidelines provided in Cohen, supra. This report is then to be
added to the claimsfolder.

6. After completion of the above development, and ONLY if the
veteran has been found to have engaged in combat with the enemy or
any of the claimed stressors are verified, the RO should schedule
the veteran for a VA psychiatric examination by a psychiatrist to
determine the nature and extent of any psychiatric disorder which
may be present. All indicated tests and studies, including PTSD sub
scales, should be performed. The claimsfile and the RO's report of
verified stressors must be provided to and reviewed by the examiner
prior to conducting this examination. If the examiner believes that
PTSD is the appropriate diagnosis, then the examiner must
specifically identify which, if any, of the verified in-service
stressor(s) detailed in the RO's report are etiologically related
to and sufficient to cause PTSD, and indicate how the veteran
otherwise meets the diagnostic criteria for PTSD. The complete
rationale for each opinion expressed must be provided. Moreover,
the examiner must reconcile his or her opinion with those reached
by previous examiners. The veteran is advised that failure to
report for a scheduled VA examination may have adverse
consequences, to include the denial of his claim. See Connolly v.
Derwinski, 1 Vet. App. 566 (1991).

18 -

7. The RO should then review the record to ensure that all
necessary development has been completed in full. In particular,
the RO should review the VA psychiatric examination report to
confirm that any diagnosis of PTSD was based upon the verified
history provided by the Center, the NARA, and/or RO, providing that
such verification was required (ie., if the veteran did not engage
in combat or the alleged stressor was not combat-related). If,
under circumstances in which verification is necessary, the
examiner relied upon a history which has not been verified, that
examination report must be returned as inadequate for rating
purposes.

8. Thereafter, the RO should again adjudicate the issue of service
connection for PTSD based on the available record. The RO's
adjudicatory action should include specific findings as to whether
the veteran engaged in combat with the enemy, and whether any
purported stressor is combat-related. The RO should also give
consideration to recent amendments to 38 C.F.R. 3.304(f),
pertaining to service connection for PTSD.

If the benefit sought on appeal is not granted, the veteran and his
representative should be furnished an appropriate supplemental
statement of the case and be afforded the applicable opportunity to
respond before the record is returned to the Board for further
review. Thereafter, the case should be returned to the Board, if in
order. The purpose of this REMAND is to develop additional evidence
and to

- 19 -

comply with the duty to assist. The Board intimates no opinion as
to the ultimate outcome of this case. The appellant need take no
action until notified.

S.L. KENNEDY 
Member, Board of Veterans' Appeals



 
